Title: To Benjamin Franklin from Paulze, 4 September 1777
From: Paulze, Jacques
To: Franklin, Benjamin


Bercy le 4. 7bre. 1777
Je viens, Monsieur, de faire acheter à Londres et à Glascow 6000 Boucauds de Tabacs. Vous sçavés que suivant l’acte du 27. Septembre 1660 toutes les denrées et marchandises d’Angleterre ne peuvent être expédiées que par des Navires Anglois et je tenterois sans succès de faire charger ces Tabacs sur des navires français; Mais on me fait craindre que les navires Anglais qui seront chargés de nos Tabacs ne soient exposés aux Incursions des armateurs du Congrès. Nous ne sommes pas en guerre, Monsieur, avec le Congrès et il seroit bien facheux, que des navires, que nous sommes forcés d’employer pussent exposer des Tabacs qui nous appartiennent et compromettre la sureté de nos approvisionnemens, qui tient essentiellement à l’intérêt de l’Etat. J’espère que vous voudres bien pezer ces considérations et m’indiquer les moyens de faire arriver surement nos Tabacs à leur destination. Je suis avec respect, Monsieur, Votre très humble et tres obeissant serviteur
Paulze
M Franklin
 
Notation: M. Paulze Sep. 4. 77. Tabac acheté en Angleterre
